DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Response to Arguments
Applicant’s amendments/arguments, see pages 10-16, filed 05/13/2021, with respect to the pending claims 1, 3-11, 13-24 and 26-27 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in a phone conversation with Luke Y. Choi on 08/12/2021.
The application has been amended as follows:
•	In Claim 3, line 2, the recitation “comprises” has been replaced with:
-- comprises: --
•	In Claim 3, line 4, the recitation “discharging mode,” has been replaced with:
-- discharging mode; --
•	In Claim 3, line 6, the recitation “first converter,” has been replaced with:
-- first converter; --
•	In Claim 8, lines 2-3, the recitation “from one end to another end” has been replaced with:
-- from a first end to a second end --
•	In Claim 8, line 6, the recitation “from the other end to the one end is generated.” has been replaced with:
-- from the second end to the first end is generated. --
•	In Claim 9, lines 3-4, the recitation “satisfy a requirement into a group;” has been replaced with:
-- satisfy a preset requirement into a group; --
•	In Claim 10, lines 2-3, the recitation “between the state information of the first battery and state information of the second battery,” has been replaced with:


Allowable Subject Matter
1.	Claims 1, 3 - 11, 13 - 14, 16 - 24 and 26 - 27 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A method to control temperature of a battery comprising steps of:
controlling the battery temperature of the batteries to be greater than a threshold temperature and less than a target temperature by controlling a charging and discharging process of the first battery to cause the first converter to generate a power flow based on the first output value; and 
terminating the charging and discharging process in response to a second average temperature of the batteries being greater than or equal to a-the target temperature as a result of the charging and discharging process, 
wherein the target temperature is higher than the threshold temperature, in combination with the remaining claim elements of claim 1.
As to claims 3 - 11, 13 and 26 - 27, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 14, no prior art of record doesn’t teach alone or in combination:
A battery management apparatus comprising: a controller configured to:

terminate the charging and discharging process in response to a second average temperature of the batteries being greater than or equal to a-the target temperature as a result of the charging and discharging process, 
wherein the target temperature is higher than the threshold temperature, in combination with the remaining claim elements of claim 14. 
As to claims 16 - 23, the claims are allowed as being dependent over on allowed claim (claim 14).

In terms of Claim 24, no prior art of record doesn’t teach alone or in combination: 
A battery management system, comprising: a master manager configured to:
control a battery temperature of the batteries to be greater than a threshold temperature and less than a target temperature by controlling a charging and discharging process of the battery to cause the converter to generate a power flow based on the calculated output value; and 
terminate the charging and discharging process in response to a second average temperature of the batteries being greater than or equal to a-the target temperature as a result of the charging and discharging process, 


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Lin et al. (US # 20110187325).
- The US Patent Application Publication to Iida et al. (US # 20120056587).
- The US Patent to Simmonds (US # 5541496).
Neither Lin nor Iida nor Simmonds teaches alone or in combination a method, an apparatus and a system capable of controlling temperature of a battery by controlling charging and discharging of the battery based on calculated output value of converter, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859